  Case 20-31117        Doc 11      Filed 05/29/20 Entered 05/29/20 16:32:44           Desc Main
                                     Document     Page 1 of 7


                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
                               THIRD DIVISION
_______________________________________________________________________________


In Re:                                                           Chapter 7 BKY No. 20-31117

         COLETTE M. BREITER                                         MOTION TO APPROVE
                                                                STIPULATION TO DISMISS CASE

                                Debtor(s)
______________________________________________________________________________


         TO:    The trustee, U.S. Trustee and all parties in interest:


         1.     Colette M. Breiter (“Debtor”) through her undersigned attorney moves the Court
for the relief requested below and gives notice of a hearing.

         2.     The Court will hold a hearing on this Motion on JUNE 30, 2020 at 1:30 P.M. in
Courtroom 2-B, United States Courthouse, 316 North Roberts Street, St. Paul, Minnesota, or as
soon thereafter as counsel can be heard before the Hon. William J. Fisher .

         3.     Local Rule 9006-1(c) provides that responses to this Motion must be filed by
delivery or by mail not later than five (5) days before the hearing date, or no later than JUNE
25, 2020. UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED, THE
COURT MAY GRANT THE MOTION WITHOUT A HEARING.

         4.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and
1334, Fed. R. Bankr. P. 5005, and Local Rule 1070-1. This is a core proceeding. The petition
commencing this Chapter 7 case was originally filed under Chapter 7 on April 17, 2020. The
case is now pending before this Court.

         5.     The parties to the attached stipulation have agreed to dismiss this case as set forth
therein, and request that the Court approve the stipulation and dismiss this case. Required notice
has been given to all parties in interest.

                                                  1
  Case 20-31117       Doc 11     Filed 05/29/20 Entered 05/29/20 16:32:44          Desc Main
                                   Document     Page 2 of 7




       WHEREFORE, Debtor respectfully request that the Court issue an Order approving the
attached stipulation and dismissing this case without further notice or hearing.


Dated: May 29, 2020                                  /e/ Mark C. Halverson
                                                     Mark C. Halverson (#124217)
                                                     Halverson Law Office
                                                     600 South Second Street, P.O. Box 3544
                                                     Mankato, MN 56002-3544
                                                     Telephone: 507-345-1535
                                                     Email: lawfirm@halverson.com
                                                     ATTORNEY FOR DEBTOR




                                                 2
  Case 20-31117       Doc 11     Filed 05/29/20 Entered 05/29/20 16:32:44             Desc Main
                                   Document     Page 3 of 7


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA


In Re:                                                          Chapter 7 BKY No. 20-31117

         COLETTE M. BREITER
                                                                             STIPULATION
                               Debtor(s)

_____________________________________________________________________________________


         1.    This chapter 7 bankruptcy was filed on April 20, 2020 and is pending in this court.

       2.      The debtor had previously filed a chapter 7 bankruptcy on June 25, 2020. She
received a chapter 7 discharge on September 25, 2012 in the prior case.

        3.       The present case was filed as a result of confusion regarding the date of the previous
filing and a failure of debtor's counsel's firm to properly employ routine procedures that would have
prevented an infirm filing, not by intent of the debtor to fraudulently obtain an untimely discharge.

        4.     The United State Trustee has filed a motion to deny the discharge in the instant case,
noting the previous discharge was granted within eight years of the current case.

        5.      The parties agree that the debtor is not eligible for a discharge in this case and hereby
stipulate thereto.

        6.      The debtor's schedules show no property of value to the bankruptcy estate and thus no
likelihood of a dividend to creditors.

       7.      Given the above, there is no useful purpose evident in continuing to administer this
bankruptcy case and the parties hereto request that the case be dismissed and closed forthwith
without entry of a discharge.


Dated: May 14, 2020                                        /e/ Michael Dietz______+
                                                           Michael Dietz, Trustee
                                                           30 3rd Street SE Suite 400
                                                           Rochester, MN 55904
                                                           Telephone: (507) 288-9111

Dated: May 14, 2020                                        /e/ Mark Halverson
                                                           Mark Halverson
                                                           Attorney for Debtor
                                                           Colette M. Breiter
                                                           Halverson Law Office
Case 20-31117     Doc 11   Filed 05/29/20 Entered 05/29/20 16:32:44     Desc Main
                             Document     Page 4 of 7


                                               P.O. Box 3544
                                               Mankato, MN 56002
                                               507-345-1535

Dated: May 14, 2020                            JAMES L. SNYDER
                                               ACTING UNITED STATES
                                               TRUSTEE REGION 12

                                      BY:      /e/ Sarah J. Wencil_______
                                               Sarah J. Wencil Trial Attorney
                                               1015 U.S. Courthouse
                                               300 South Fourth St.
                                                Minneapolis, MN
                                                55415 (612) 334-1350
                                                IA ATTY NO. 14014
   Case 20-31117        Doc 11     Filed 05/29/20 Entered 05/29/20 16:32:44          Desc Main
                                     Document     Page 5 of 7
                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA




 In Re:                                                        Chapter 7 BKY No. 20-31117
          COLETTE M. BREITER
                                                                            ORDER
                                 Debtor(s)




          This matter came before the Court upon a motion to approve a stipulation to dismiss the case

entered into by the Trustee, United States Trustee and debtor's counsel. Notice being proper and any

objections being overruled,


          The stipulation is approved and this bankruptcy case is hereby dismissed without prejudice.


 Dated: _____________                                         ___________________________
                                                              William J. Fisher
                                                              United States Bankruptcy Judge
  Case 20-31117      Doc 11     Filed 05/29/20 Entered 05/29/20 16:32:44         Desc Main
                                  Document     Page 6 of 7


                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
                               THIRD DIVISION
______________________________________________________________________________


In Re:                                                     Chapter 7 BKY No. 20-31117
         COLETTE M. BREITER

                              Debtor(s)


                                          UNSWORN DECLARATION
                                          OF SERVICE
______________________________________________________________________________

        I, Marian Determan, an employee of the law firm Halverson Law Office, declare that on
May 29, 2020, I delivered a copy of the attached Motion to Approve Stipulation To Dismiss Case
in person and/or by facsimile and/or by first class mail, postage prepaid and/or electronically
delivered by e-mail notification under CM/ECF on the date e-filed with the Court to each entity
named below and/or on the following page at the address stated for each entity.

         Colette Breiter
         47557 120th St
         Blue Earth, MN 56013


Executed on May 29, 2020                          /e/ Marian Determan
                                                  Marian Determan
                                                  Halverson Law Office
                                                  600 South 2nd Street
                                                  PO Box 3544
                                                  Mankato, MN 56002-3544
                                                  507-345-1535
 Debtor(s): COLETTE M BREITER                   Case No: 20-31117                            DISTRICT OF MINNESOTA
                 Case 20-31117         Doc 11     Filed 05/29/20 Entered 05/29/20 16:32:44
                                                 Chapter: 7                                  DescST.
                                                                                                  Main
                                                                                                     PAUL DIVISION

                                                    Document     Page 7 of 7
AEO/Synchrony Bank                         First Bank Card
PO Box 960013                              PO Box 2557
Orlando, FL 32896-0013                     Omaha, NE 68103-2557



Avant, LLC                                 First Premier Bank
PO Box 1429                                PO Box 5529
Carol Stream, IL 60132-1429                Souix Falls, SD 57117-5529



Capitol One                                Home Depot Credit Services
PO Box 6492                                PO Box 78001
Carol Stream, IL          60197-6492       Phoenix,AZ 85062-8011



Capitol One                                Kohl's Payment Center
PO BOX 60599                               PO Box 2983
City of Industry, CA            91716-0599 Milwaukee, WI 53201-2983



Capitol One                                Maurices Capitol One
PO Box 4069                                PO Box 4144
Carol Stream, IL          60197-4069       Carol Stream, IL 60197-4144



Comenity - Herbergers                      QCCard/Synchrony Bank
PO Box 659813                              PO Box 530905
San Antonio, TX 78265-9113                 Atlanta, GA 30353-0905



Comenity - Sephora                         Synchrony Bank / Amazon
PO Box 65980                               PO Box 960013
San Antonio, TX 78265-9113                 Orlando, FL 32896-0013



Comenity - The Buckle                      Synchrony Bank / JCP
PO Box 659704                              PO Box 960090
San Antonio, TX 78265-9704                 Orlando, FL 32896-0090



Credit One Bank                            Target Card Services
PO Box 60500                               PO Box 660170
City of Industry, Ca            91716-0500 Dallas, TX 75266-0170



First Bank Blue Earth                      Wells Fargo
PO Box 40                                  PO Box 77053
Blue Earth, MN 56013                       Minneapolis, MN          55480-7753
